Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“control device” in claim 6 includes the nonce term “device” with the function of controlling operation of the cabin exhaust air turbine. A return to the specification does not provide the structure for accomplishing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted in the 112(f) section above, the specification does not provide the structure for the “control device” of claim 5 and therefor the written description requirement is not met.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first ambient air compressor” however claim 1 introduces “at least one ambient air compressor”. It is ambiguous if the first compressor of claim 2 is among the at least one compressor(s) of claim 1. Antecedent basis is unclear.
Claim 9 includes the same issue as claim 2
As noted in the 112(f) section above, the specification does not provide the structure for the “control device” of claim 6 and therefor the scope of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia (US 6,526,775), and in view of Vaisman et al (US 9,676,484).
Claim interpretation note: “ambient air” is used throughout the claims. Which generally refers to the condition of air in the immediate surroundings. However the “ambient air” as used throughout the disclosure passes through elements changing the air’s temperature/pressure, and therefor would no longer be considered to be ambient. “Ambient air” in this instance is 
Regarding claims 1 and 8, Klimpel discloses an aircraft air conditioning system with:
a mixer (46),
a recirculation air line (48) connected to the mixer, wherein recirculation air taken from an aircraft cabin (42) flows through the recirculation air line to the mixer (46),
an ambient air line (12) configured to be flown through with ambient air and being connected to the mixer (46) n order to supply ambient air to the mixer,
at least one ambient air compressor (18a) arranged in the ambient air line (12) compressing the ambient air flowing through the ambient air line and
a refrigerating apparatus (56), which comprises a refrigerant circuit configured to be flown through with a refrigerant as well as a refrigerant compressor (60) arranged in the refrigerant circuit, wherein the refrigerant circuit is coupled thermally to the ambient air line (at evaporator 32), in order to transfer heat from the ambient air flowing through the ambient air line to the refrigerant circulating in the refrigerant circuit before the ambient air is supplied to the mixer (46).
Klimpel lacks a cabin exhaust air line with turbine.
Asfia discloses (refer to figures 3 and 4) an aircraft air conditioning system with a cabin exhaust air line (through valve 112),
a cabin exhaust air turbine (110), which is connected to the cabin exhaust air line and is coupled to an ambient air compressor (14) arranged in an ambient air line and is configured to expand the cabin exhaust air (from cabin 114) flowing through the cabin exhaust air line and to drive the at least one ambient air compressor (4:40-43) arranged in the ambient air line, and a 
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the cabin exhaust turbine arrangement of Asfia in order to conserve power and reduce drag by reducing use of RAM air (4:56-67). 
Klimpel lacks an evaporator coupled with the recirculation air line (48).
Vaisman discloses (refer to figure 9 unless otherwise noted) a refrigerating apparatus comprising an evaporator (916), which is configured to thermally couple the refrigerant circuit and the recirculation air line (932), in order to transfer heat from the recirculation air flowing through the recirculation air line to the refrigerant flowing through the refrigerant circuit.
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the recirculation air line evaporator as taught by Vaisman in order to condition return air for passenger comfort.
Regarding claims 2 and 9, Klimpel discloses the ambient air line (12) comprises a first section, in which a first ambient air compressor (18a) is arranged for compressing the ambient air flowing through the first section of the ambient air line, and in that the cabin exhaust air turbine (110 provided by Asfia) is coupled to the first ambient air compressor and si configured to drive the first ambient air compressor (as shown by Asfia turbine drives compressor, 4:37-55).
Regarding claims 5 and 12, Klimpel discloses a turbine exhaust air line connected to an outlet of the cabin exhaust air turbine opens into a ram air duct (outlet of Asfia directed to RAM duct; combined with RAM air 100).
Regarding claims 6 and 13, Klimpel and Asfia disclose a control device, which is configured to control the operation of the cabin exhaust air turbine in dependence on the flight altitude of an aircraft equipped with the aircraft air conditioning system (5:1-14 of Asfia). Further regarding 
Regarding claims 7 and 14, Klimpel and Asfia disclose the control device is configured to operate the cabin exhaust air turbine when an aircraft is flying at a flight altitude (5:4-5 “high altitude” and 4:55-67 “cruise phase” both to Asfia). Klimpel is silent concerning a precise altitude. Examiner takes official notice that airline cruising altitude is typically between 31000 and 38000 feet or about 9448-11582m. Therefor the “cruise phase” of the prior art is understood to fall within the >6000m range.
Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia et al (US 6,526,755), in view of Vaisman et al (US 9,676,484), and in view of Zywiak (US 5,461,882)
Regarding claims 3 and 10, Klimpel as modified discloses the aircraft air conditioning system of claim 2, but lacks a post heater. Zywiak discloses an aircraft air conditioning system wherein a post-heater (140) is arranged in a first section of the ambient air line downstream of a first ambient air compressor (116) and is thermally coupled to a cabin exhaust air line (200) upstream of a cabin exhaust air turbine (108), which post-heater is configured to transfer heat from the ambient air flowing through the ambient air line downstream of the first ambient air compressor (116) to the cabin exhaust air flowing through the cabin exhaust air line upstream of the cabin exhaust air turbine (108). It would have been obvious to one of ordinary skill in the art 
Regarding claims 4 and 11, Klimpel as modified discloses the aircraft air conditioning system of claim 3. Zywiak provides for the post-heater 140. Klimpel discloses a heat exchanger (26) post compressor for dissipating heat from the compressed ambient air. Said heat exchanger includes a bypass (30) with bypass valve (28) in order to bypass said heat exchanger when cooling is not required ([0033]). Therefor as Klimpel provides for heat exchangers disposed downstream of the compressor to have a bypass for when cooling is not required, it follows in combination to similarly supply the “post-heater” with a bypass and valve in order to allow for temperature control of the ambient air to by supplied to the cabin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cremers et al (US 2010/0323601) – cabin exhaust to turbine with heat exchange upstream.
Plattner (US 10,723,463) – bypass arrangement
Crabtree et al (US 6,070,418) – two stage ACM.
Axe et al (US 7,040,112) – bypass arrangement
Sauterleute et al (US 6,595,010) – two stage ACM with bypass arrangement.
Cronin et al (US 4,434,624) – VC refrigeration cycle.
Bruno et al (US 8,915,095) – evaporator on return air line
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763